DETAILED ACTION
This action is pursuant to the claims filed on July 26, 2018. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Imran (U.S. Pat. No. 5,156,151), and further in view of Imran et al. (hereinafter ‘Imran ‘152’, U.S. PGPub. No. 2008/0140152).
In regards to independent claim 9 and claims 13-15, 
However, Imran does not disclose that the first metallization layer coated with iridium oxide.
Imran ‘152 teaches providing electrodes in a flexible printed circuit. Specifically, Imran ‘152 discloses a metallization layer is deposited with an adhesion layer of titanium, and sputter coated with a seed layer of conductive biocompatible metal such as gold or platinum and providing additionally, an outer layer of iridium-oxide to improve the conductivity of the final working electrode surface ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first metallization layer of Imran with the combination of conductive materials as taught by Imran to thereby improve biocompatibility, and conductivity of an implantable electrode. 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Imran and Imran ‘152 as applied to claim 1 above, and further in view of Swanson (U.S. Pat. No. 6,023,638).
In regards to claims 10-12, Imran/Imran ‘152 combination discloses the invention substantially as claimed in claim 9 and discussed above. However, Imran/Imran ‘152 combination does not disclose a fluid supply lumen and a porous membrane in fluid communication with the fluid supply lumen.
Swanson teaches a catheter comprising a fluid supply lumen and a porous membrane in fluid communication with the fluid supply lumen (col. 20, ln. 30-51, col. 21, ln. 2-10: the expandable body 164 receives liquid medium from a lumen; the body 164 comprises pores 184 to inject the liquid medium outside the body) for conducting RF energy into tissue to form a lesion (col. 21, ln. 37-53). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Imran/Imran ‘152 combination and incorporate . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,755,861. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed inventions are broader or generic to the claimed inventions of Patent ‘861. 
Patent ‘861 claims a catheter comprising an elongate catheter body, a proximal handle segment, an intermediate segment, a deflectable segment, and a distal array segment (see claim 1). Patent ‘861 further claims a fluid supply lumen (see claim 6), a radio-opaque pattern (claim 7), a non-uniform distribution of electrodes and shape (claim 1). 
Patent ‘861 claims all the limitations as set forth in independent claim 9 (claim 8).
Patent ‘861 claims all the limitations as set forth in independent claim 16 (see claims 1 and 5).
Allowable Subject Matter
The closest prior art is Imran (U.S. Pat. No. 5,156,151) and Imran '152 (U.S. PGPub. No. 2008/0140152). However, Imran fails to teach or suggest an array deployed position with known, reproducible, and relatively stiff shape as required in independent claims 1 and 16. This limitation in combination with the other recited features is also not taught or suggested by the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        7/14/2021